Proceeding pursuant to CPLR article 78 to review two determinations of the respondent, one as to each petitioner, both dated September 2, 1976 and made after a hearing, which found petitioners guilty of certain misconduct and reprimanded them. Determinations confirmed and proceeding dismissed on the merits, with $50 costs and disbursements. The determinations that petitioners failed to act appropriately upon the information given them by Long Island Parkway Officer Thompson, that he had seen a man with a gun, were supported by substantial evidence. Cohalan, J. P., Damiani, Rabin and Titone, JJ., concur.